Citation Nr: 1452711	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
3. The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
5.  The current bilateral sensorineural hearing loss disability was first manifested many years after service separation is not causally or etiologically related to service.

6.  Tinnitus symptoms were not manifested during service.
 
7.  Tinnitus was first manifested many years after service separation and is not causally or etiologically related to service.

8.  ED is caused by medication used for management of the service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for the bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ED, as secondary to service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the August 2009 and September 2009 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

A VA audiology examination was provided in October 2009.  The VA examiner provided a medical opinion based on an accurate medical history provided by review of the record and interview of the Veteran, report of current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  The VA examiner provided adequate rationale for the medical opinion.  For these reasons, the Board finds that the October 2009 VA audiology examination and medical opinion are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss, tinnitus, and ED.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Neither ED nor tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to those service connection appeals.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that the current bilateral hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and current tinnitus were caused by acoustic trauma sustained during active service.   He asserts that he was exposed to the loud noise of weapon and mortar fire, tanks, and aircraft during service and that tinnitus had its onset during service.

After review of the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise (i.e., suffered acoustic trauma) during active military service.  The Veteran has competently reported being exposed to the loud noise of weaponry, mortar explosions, tanks, and aircraft without hearing protection while serving in the Republic of Vietnam.  The DD Form 214 shows that the Veteran served with a military occupational specialty of radio operator and served in Vietnam from September 1968 to September 1969, and the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss were manifested during service, or that tinnitus symptoms were manifested during service.  The service treatment records are complete and show bilateral hearing acuity within normal limits at the February 1970 service separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The complete service treatment records also show no complaint of, report of, diagnosis of, or treatment for hearing problems during service, to include any complaints of tinnitus or "ringing in the ears."  On the February 1970 service report of medical history completed at service separation, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble or hearing loss.  

The Veteran's hearing and ears were clinically evaluated during service, including at the February 1970 service separation examination, and found to be normal.  The Veteran had opportunity to report any symptoms of hearing loss that he may have been experiencing during service when asked whether he then had or had ever had hearing loss on the February 1970 service separation report of medical history, but denied having any hearing loss at that time.  On the February 1970 service separation report of medical history, the Veteran had the opportunity to report any tinnitus symptoms (i.e., ringing in the ears) that he may have been experiencing when asked if he then had or had ever had ear, nose, or throat trouble, but did not.  The Board finds that hearing loss and tinnitus are conditions that would have ordinarily been recorded during service, but were not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss or tinnitus, are of significant probative value and provide evidence against finding that chronic symptoms of bilateral hearing loss or tinnitus symptoms were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   The lay and medical evidence contemporaneous to service outweighs the Veteran's later and unsupported lay assertion that hearing problems and tinnitus symptoms had their onset during service, which was first made many years after service when filing the current VA disability claims and lacks credibility.

The Board finds that the weight of the evidence is against finding that continuous symptoms of bilateral sensorineural hearing loss were manifested since service, including to a compensable degree within one year of separation, or that tinnitus symptoms were manifested ever since service.  The earliest evidence of hearing loss and tinnitus was in 2009, 39 years after service separation.  The 39 year period between service and complaints of hearing loss and tinnitus is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board finds that the weight of the evidence is against a finding that bilateral hearing loss and tinnitus, which had their onset many years after service separation, are otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure, past and current symptoms of hearing loss and tinnitus as reported by the Veteran and shown by the record, and the audiometric findings shown on examination, the October 2009 VA examiner opined that it was less likely as not that the current bilateral sensorineural hearing loss and current tinnitus were caused by in-service acoustic trauma.  In support of the medical opinion regarding bilateral sensorineural hearing loss, the October 2009 VA audiology examiner explained that service treatment records showed hearing within normal limits at the time of service separation, and noise-induced hearing loss occurred at the time of the exposure, not after the noise had ceased.  Regarding tinnitus, the VA audiology examiner further reasoned that service treatment records were silent for hearing loss, significant hearing threshold shift, and complaint or diagnosis of tinnitus, and there was a history of civilian noise exposure (i.e., occupational noise exposure in construction and truck driving without hearing protection), as well as military noise exposure.

The Board notes the Veteran's report that hearing problems and tinnitus symptoms began during service; however, the account is inconsistent with, and outweighed by, other, more contemporaneous and more credible evidence, such as the service treatment records, showing bilateral hearing acuity within normal limits at service separation and without complaint of tinnitus; the Veteran's denial of hearing loss and no mention of tinnitus at service separation; the absence of any complaint of hearing problems for 39 years after service separation; and the negative October 2009 VA medical opinion.  Because the Veteran's competent lay account of having bilateral hearing loss and tinnitus symptoms during service and since service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not credible and of no probative value.  

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While a condition capable of lay observation and lay diagnosis, the credible and probative evidence of record shows that tinnitus was not manifested until many years after service separation and was not due to service, including in-service noise exposure.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for bilateral sensorineural hearing loss and tinnitus, the service connection appeals for bilateral sensorineural hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for ED

The Veteran contends that current ED was caused by service-connected PTSD and its associated medications.  Because the Board is granting service connection for ED on a secondary basis as a result of (i.e., caused by) the medication used for management of service-connected PTSD, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. 
§ 7104 (West 2002) (stating that the Board decides questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has current ED due to service-connected PTSD.  The Board notes the September 2009 VA medical opinion that ED was less likely than not caused by or related to PTSD because known non-service-connected risk factors of natural aging, sickle cell, hypertension, dyslipidemia, low testosterone, and alcohol abuse outweighed the service-connected risk factor; however, in September 2009, the Veteran's treating VA psychiatrist opined that the Veteran's ED was directly related to the use of fluoxetine (i.e., a medication used to treat the service-connected PTSD).  Both the September 2009 VA medical examiner and the September 2009 VA treating psychiatrist have the medical training and expertise to provide a competent medical opinion on the likely 

etiology of ED.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for ED under 
38 C.F.R. § 3.310 as secondary to service-connected PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for ED, as secondary to PTSD, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


